UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6106



JULIAN EDWARD ROCHESTER,

                                             Plaintiff - Appellant,

          versus

GREG REED, Deputy; STEVE PRUITT; RICK THOMPKINS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. William B. Traxler, Jr., District
Judge. (CA-95-2278-2-21AJ)


Submitted:   April 15, 1996                   Decided:   May 3, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief without prejudice on his 42 U.S.C. § 1983 (1988) complaint.

We have reviewed the record and the district court's opinion

accepting   the   magistrate   judge's   recommendation   and   find   no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Rochester v. Reed, No. CA-95-2278-2-21AJ (D.S.C.
Dec. 28, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2